Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Shain Claude Collins seeks to appeal the district court’s order denying his Fed. R. Civ. P. 60(b) motion. Collins argued in his notice of appeal, and the record suggests, that he did not timely receive notice of the entry of the district court’s order, and further requested a reopening of the appeal period. See. Fed. R. App. P. 4(a)(6)(A). Because the 30-day appeal period is jurisdictional, Bowles v. Russell, 561 U.S. 205, 214, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007), we remand the case for the limited purpose of allowing the district court to determine whether to reopen the time to file an appeal, pursuant to Fed. R. App. P. 4(a)(6).
REMANDED